Name: Commission Regulation (CE) NoÃ 2166/2004 of 17 December 2004 concerning the opening of tariff quotas for 2005 applicable for imports into the European Community of certain processed agricultural products originating in Switzerland
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  beverages and sugar
 Date Published: nan

 18.12.2004 EN Official Journal of the European Union L 371/6 COMMISSION REGULATION (CE) No 2166/2004 of 17 December 2004 concerning the opening of tariff quotas for 2005 applicable for imports into the European Community of certain processed agricultural products originating in Switzerland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (1), and in particular Article 7(2) thereof, Having regard to Council Decision 2000/239/EC of 13 March 2000 concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community, of the one part, and the Swiss Confederation, of the other part, on Protocol 2 to the Agreement between the European Economic Community and the Swiss Confederation (2), and in particular Article 2 thereof, Whereas: (1) The annual tariff quotas for certain processed agricultural products provided for in the Agreement in the form of an Exchange of Letters between the European Community, of the one part, and the Swiss Confederation, of the other part, concerning Protocol 2 to the Agreement between the European Economic Community and the Swiss Confederation (3) (hereinafter the Agreement), should be opened for 2005. (2) The annual quota for goods classified under CN codes 2202 10 00 and ex 2202 90 10, laid down in the Agreement, has been exhausted. In accordance with the Agreement it should in consequence be increased by 10 % for 2005. (3) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (4) lays down rules for the management of tariff quotas. It is appropriate to provide that the tariff quotas opened by this Regulation are to be managed in accordance with those rules. (4) The measures provided for in this Regulation are in accordance with the opinion of the management committee on horizontal questions concerning trade in processed agricultural products not listed in Annex I to the Treaty, HAS ADOPTED THIS REGULATION: Article 1 The tariff quotas for imports into the Community of the processed agricultural products originating in Switzerland listed in the Annex shall be open, exempt from duty, from 1 January to 31 December 2005. For imports of goods listed in table 2 of the Annex which exceed the duty exempt quota, a duty of 9,1 % shall be applied. Article 2 The Community tariff quotas referred to in Article 1 shall be managed by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 2004. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 318, 20.12.1993, p. 18. Regulation as last amended by Regulation (EC) No 2580/2000 (OJ L 298, 25.11.2000, p. 5). (2) OJ L 76, 25.3.2000, p. 11. (3) OJ L 76, 25.3.2000, p. 12. (4) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 2286/2003 (OJ L 341, 31.12.2003, p. 1). ANNEX Table 1 Serial number CN code Description Quantities for 2005 (net weight) Applicable rate of duty 09.0911 1302 20 10 Pectic substances, pectinates and pectates: dry 733 tonnes Exempt 09.0912 2101 11 11 Extracts, essences and concentrates with a coffee-based dry matter content of 95 % or more by weight 2 263 tonnes Exempt 09.0913 2101 20 20 Extracts, essences and concentrates of tea or matÃ © 159 tonnes Exempt 09.0914 2106 90 92 Food preparations/other containing no milk fats, sucrose, isoglucose, glucose or starch or containing, by weight, less than 1,5 % milk fat, 5 % sucrose or isoglucose, 5 % glucose or starch 1 309 tonnes (1) Exempt Table 2 Serial number CN code Description Volume for 2005 Rate of duty applicable within the quota Rate of duty applicable outside the quota 09.0916 2202 10 00 Waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured 120 788 250 litres Exempt 9,1 % ex 2202 90 10 (TARIC Code 10) Other non-alcoholic beverages, containing sugar (1) See Council Regulation (EC) No ¦/2004 establishing certain concessions for the Swiss Confederation in the form of Community tariff quotas for certain processed agricultural products. Following the accession of the 10 new member states, 280 tonnes are added to the basic quota of year 2004.